Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 1 of 12

EXHIBIT “A”

 
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 2 of 12

Ross Reporting Services, Inc.
11706 Playa Court
Houston, TX 77034

CUSTODIAN OF RECORDS

HIDALGO COUNTY DISTRICT ATTORNEY
100 E. CANO
EDINBURG, TX 78539

Please find enclosed a request for records of:

JANE DOE
DOB: 11/03/2000 SSN: XXX-XX-5637

We are requesting:

The entire investigative file, including but not limited to incident report(s), records, files,
case notes, field notes, measurements, witness statement(s), photos (color if available), video

and/or audio tapes and any other type documents contained in your files and/or offices
pertaining to Case # CR-4214-17-G

Please provide all records in electronic format when available. Records may be e-mailed to

rossproduction@rossreporting.com, [IF YOUR FEES EXCEED $100.60, please call for approval
before sending records, ‘Thank you for your cooperation.

We need these records and legal documents returned ON: p DB A Pal

All depositions and/or affidavits must be executed/answered, signed and notarized. Please return

the deposition/affidavits and a legible copy of the requested documents no later than the date

provided above.

Contact: Kenan Key @ 281-412-5632
Haley Rodgers @ 281-412-5620

Email for questions: records@rossreporting.com Fax: 281-484-1140
Email for records: rossproduction@rossreporting.com

Order No. 123357.010
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 3 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION DIVISION

JANE DOE

Vv : CIVIL ACTION NO. 7:19-CV-00309

EDINBURG CONSOLIDATED :
INDEPENDENT SCHOOL DISTRICT :

NOTICE OF INTENTION
TO TAKE DEPOSITION BY WRITTEN QUESTIONS

To Defendant by and through their attorney(s) of record: David Campbell (O'Hanhon Demerath & Castillo), Eduardo Garza
(Esparza & Garza LLP), Michael R. Salinas (O'Hanhon Demerath & Castillo) and Roman Dean Esparza. (Esparza. &
Garza LLP)

To other-party/parties by and through their attorney(s) of record:

You will please take notice that fourteen (14) days from the service of a copy hereof with attached questions, a deposition by
written questions will be taken of Custodian of Records for:

HIDALGO COUNTY DISTRICT ATTORNEY (Investigative)
100 E. CANO, EDINBURG, TX 78539

hefore a Notary Public for Ross Reporting Services, Inc.

Te 14706 Playa Court

Houston, TX 77034
281-484-0770 Fax 281-484-1140

or its designated agent, which deposition with attached questions may be used in evidence upon the trial of the above-styled and
numbered cause pending in the above named court. Notice is further given that request is hereby made as authorized under Rule
45, Federal Rules of Civil Procedure, to the officer taking this deposition to issue a subpoena duces tecum and cause it to be
served on the witness to produce any and all records as described on the attached questions and/or Exhibit(s) and any other such
record in the possession, custody or control whether transferred and/or provided by digital or electronic medium, of the said
witness, and every such record to which the witness may have access, pertaining to:

JANE DOE

and to turn all such records over to the officer authorized to take this 4, so that photographic reproductions of the same

may be made and attached to said deposition. A
Corel a PRAnd vd -Hidmur Orthrngs / Buca
rnelia Brandfield-Harvey () Anthony G. Buzbe

The Buzbee Law Firm The Buzbee Law Firm

600 Travis, Suite 7300 600 Travis, Suite 7360

Houston, TX 77002 Houston, TX 77062

713-223-5393 Fax 713-223-5909 713-223-5393 Fax 713-223-5909
Attomey for Plaintiff Attormey for Plaintiff

SBA # 24103540 SBA # 24001820

 

T hereby certify that a true and correct copy of the foregoing instrument has been forwarded to all Counsel of Record by hand
delivery, FAX, and/or certified mail, return receipt requested, on this day.

Dated: May 22, 2020 by DU (Wot

Order No, 123357

 
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 4 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION DIVISION

JANE DOE

Vv : CIVIL ACTION NO, 7:£9-CV-00309

EDINBURG CONSOLIDATED :
INDEPENDENT SCHOOL DISTRICT :

DIRECT QUESTIONS TO BE PROPOUNDED TO THE WITNESS

Custodian of Records for: HIDALGO COUNTY DISTRICT ATTORNEY
Records Pertaining To: JANE DOE

Type of Records: The entire investigative file, including but not limited to incident repori(s), records, files, case notes, field
notes, measurements, witness statement(s), photos (color if available), video and/or audio tapes and any other type documents
contained in your files and/or offices pertaining to Case # CR-4214-L7-G

1. Please state your full name, business address, telephone number and occupation.

Answer:

 

2. Did you receive a subpoena to produce and/or provide for inspection and photocopying any and all records?

Answer!

 

3. Are these records under your care, supervision, direction, custody or subject to your control?

Answer:

 

4. In your capacity as Custodian of Records, state if it is in the regular practice of your business activity to keep records, and ifso, if
such records are kept in the course of your regularly conducted business activity.

Answer:

 

5. Were these records made and kept in the regular course of your business? ("Business" means any kind of regularly organized
activity, whether conducted for profit or not}

Answet;

 

6. Please state whether or not it was in the regular course of business for a person with knowledge of the acts, events, conditions,
opinions, or diagnosis recorded to make the record or to transmit information thereof to be included in such record,

Answer:

 

7. Were these records made at or near the time of the act event or condition recorded on these records, or reasonably soon
thereafter?

Answer:

 

8, Are you able to identify these records as the original or true and correct photostatic copies of the original?

123357.010

 
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 5 of 12

Answer:

10.

ro

12.

i3,

14,

13,

 

Please hand exact duplicates of all such records as outlined in the subpoena duces tecum or the originals thereof for photocopying
and/or inspection to the Notary Public taking this deposition. (This will be at no expense to you, and the officer will return the
original of your records to you after they have been inspected and copied. Please be advised that it may be necessary to subpoena
you or your employer to court at the time of trial of this case if you have not provided to the Notary Public taking your deposition
ALL papers, documents, records, correspondence, or tangible matters as outlined in the subpoena.) Have you complied?

Answer:

 

If not, why not?

Answer:

 

Was the method of preparation of these records trustworthy?

Answer:

 

Do you understand that failure to comply with the request to produce all responsive records could result in penalties and sanctions
by the Court?

Answer!

 

Are there any records that you have withheld from any part of your file (whether or not these records are original records

produced by your office)? Ifso, please describe the records that are not produced or copied pursuant to the deposition and
subpoena.

Answer:

 

Do you understand that each question you have answered is under oath and subject to the penalties of perjury?

Answer:

 

Are all of your answers true and correct and complete?

Answer:

 

 

WITNESS (Custodian of Records)

Before te, the undersigned authority, on this day personally appeared

 

known to me to be the person whose name is subscribed to the foregoing instrument in the capacity therein stated, who being fi rst duly
sworn, stated upon his/her oath that the answers to the foregoing questions are true and correct.

SWORN TO AND SUBSCRIBED before me this day of , 20

 

NOTARY PUBLIC

My Commission Expires:

 

123357.010
 

Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 6 of 12

AO 88A (Rev: 06/09) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
JANE DOB
(
(
( CIVIL ACTION NO 7:19-CV-00309
(
(
Vv (
(
EDINBURG CONSOLIDATED (
INDEPENDENT SCHOOL DISTRICT (

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: HIDALGO COUNTY DISTRICT ATTORNEY

100 E. CANO; EDINBURG, TX 78539
Li Testimony, YOU ARE COMMANDED fo appear at the time, date, and place set forth below to testify at a deposition
to be taken in this civil action. If you are an organization that is voz a party in this case, you must designate one or more

officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the
following matters, or those set forth in an attachment:

 

Place: Ross Reporting Services, Inc. Date and Time: May 21, 2020 9:00 A.M. Central Standard
11706 Playa Court Houston, Texas 77034 Time and continuing until inspection is completed

 

 

The deposition will be recorded by this method: Deposition by Written Questions
OG Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the-material:
The entire investigative file, including but not limited to incident report(s), records, files, case notes, field notes,
measurements, witness statement(s), photos (color if available), video and/or audio tapes and any other type
documents contained in your files and/or offices pertaining to Case # CR-4214-17-G
The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Rule 45 (d) and

(e), relating to your duty to respond to this subpoena and the potential consequences of not doing so, are attached.
Date: May 22,2020

CLERK OF COURT

Signature of Clerk or Deputy Clerk Attornky's)signature
The name, address, e-mai!, and telephone number of the attorneys representing Plaintiff: Jane Doe who issues or requests
this subpoena, are Anthony G, Buzbee
Order No, 123357.10

 
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 7 of 12

 

(i) For a Trial, Hearing, or Deposition. A. subpoena umy command.a
7pason tp atinnd a tial, heating, or deposition only as inilows:
(A) within 100 miles of where the person zesisics, is employed, or
regulary transacts business in-person, of
(B) within the state where the person resides, is employed, or regulaxty
transacts bnsiness in person, ifthe person
@ is 2 party or a pariy’s officer, ar

Gi) ie commanded ‘toattnd a trial and would not incur substantial
eqpense,

mH For Other DScraverth A ails ty Tay tomnand:

’¢ production of documents, or electronically stnred information, Or
things ata place within 3.00 miles of where the person resides, is employed,
ocxegoladly tansacts bvzsiness in person; and

(B) inspection of premises, at the premises to be inspected

(& Protecting 4 Person Subjectis a Subpoena: nforeement.

(2) Avoiding heise Buiden or Expense; Sanctions, A party or
aitomey responsible for issuing and serviig a subpoena aust take
reasonable steps to avoid Imposmg unde borden of expense on a person.
subject to the subpoena. The court for the district where compliance is
required pst enforce: this duty and. impose an, appropriate sanciioa —

which may inchdc lost eamings and reasonable attomey's fees —on a
paty or attormcy who fails to comply_

(2) Conmond to Produce Materials or Permit Inspection.
(4) Appearance Not Required. A person commanded to produce
documents, clectronically stored infomation, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a -deporition,
heaton, oririal .

(B) Objections. .A person commended to produce documents or tangible

things or fo penmét Inspection may serve on the party or atfomacy designated.
“in the subpoena a veritten objection to inspecting, copying, testing or
saropling any or all of the materials or to inspecting the promises — ox to
producing electronically stored information in the foun or forms requested.
‘The objection must be served before the earlier of the time specified for
eonopliance or 14 days alter the subpoena is served Tf an objection is made,
‘the following miles apply:

@ Atany time, on notice to the commanded person, the serving party
vasy move the court for the district where compliance is required for 20.
order compelling production or inspection.

(i) These acts may be xequired onky as dicocied in the order, and the

order mnt profect a person who is neither a party nor a party's officer from.
significant expense cesultne from compliance

@) Quashing or Modifying a Subpoena,

(4) When Required. On tmely motion, the court for the district where
cdmpiimce is required must qnesh or rodify 2 subpoena that
@ fails allow a reasonable time to comply,

{B) requires a person fo comply beyond the geographical limits
specified m Rnle 45(c};

(fi) requires disclosure of priviloged ox other puntected matiee, Tino
exteption ox waiver applies; or

(rr) sibjects @ person to mndns borden.

(@) When Permitted. To protect a person subject fo or aftiected by a
sribpoena, dat coart for the dintet where compliance is required may, on
motion, qaash or modify the sobporns ff it requires

@ distlosing a trade sseret or other confidential research,
development, or comnncial information or

—

Federal Rule of Civil Procedure ASC6), (d), (e), and (g) Giffective T2/2/13)

(maade applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)
(c Place of compliance.

GX) disclosing an unrefained expent's opmion or information that does

not describe specific oecomences in dispnin and results from, fhe expert's
study thal was notxequested by a party,

(©) Specifying Conditions as an Alternative. Yn the circumstances
deseribed, in Rule 45(d)(G)(B), the court may, instead of qnashing or
modifying a subposna, order appearance or prodnction onder specified
conditions ifthe serving party:

@) shows a substantia] need for the testimony ac snaferial that cannot

he otherwise met without mde hardship; and.

Gi) ensures thatthe subpocowed person will be reasonably
compensaizd.

(ek Datien in Responding te a Subpoena.

(I) Producing Docionents or Electronically Stored Information. These
procedures apply ta producing documents or electronically stored
informatics:

(4) Docmmenis. A pemon responding to a subpoena to produce
documents must profince them as they are kept in the ordinary course of
busmess. ox ngast organize and jabell them to correspond to the categories in
the demand.

(8) Form for Producing Electronically Stored Information Not
Specified fa subpoena does not specify a form far profacing .
electronically stared information, the person responding minst produce it in
a form or forms in-which itis ordinarily maintained or in a reasonably
usable form or fous. .

{CQ} Electroyically Stored Information Produced in Only One Form. The
pecson responding need not produce the same electronically stored,
information in more than one fom, .

{D} Innecessible Electronically Stored Information. The person.
responding need unt provide discovery of electronically stored. information.
from sources that the person identifies as not reasonably accessible becanss
of undies borden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the infixcmation is not
reasonably accessible bicmse ofandns burden or cost. If that showing is
ynadde. the court may nonetheless order discovery from such sources ifthe
xequesting ‘party shows good case, considering the limitations of Rule
PIKE). ‘The court may specify conditions for the discovery.

@) Cloining Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed.
infomation wore 4 claim that itis privileged or subject to protection at
trial-preparation material mist

G) exprisshy make the claim; and.

Gi) desccibe the nature: of the withheld documents, communications,
ortangible things In a mamer that, without revealing information itself
privileged ox protectnd, will enable the parties to assess the claim

(@) Information Produced, Tf tofocmotion prodnced in responsé ta 4
. subpoena is subjectto a claina of privilesr or of protection as trial-
preparation matenal, the person taking fhe claim vay notliy any party t
received the information of the clain. and the basis for i After bring
notified, a party mamst promptly retarn, seqnestes, or destroy the specifier
“formation and any copies thas; ronst not mse of disclose the mfomnstt
‘aynfil the claim is resobved: must take seasonable steps ip retrieve the
information if the party disclosed it befice being notified, and may
promptty prestat the infaemation wader seal to the count for the disirict
wheet compliance is required tor a determination of the claim. The pers

who ptodnced the information rust preserve the ffsmnetion wmf fh ¢
is resobved,

 

(3 Condesa The nour forthe Aistict whec> camplinve is required.
alea, afer a motion is traneieered, the issning court ~ may hold in conte

aperson who, heving been secved, fails without adequate excuse to obi
he subpocms oF es onder related to it

Por aconas to subpomna materials, ste Fed B. Civ. P. 45(2) Cotmmisine Note (2013)
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 8 of 12

poesia to Eroduce Documents, 5, lnformation, or Objects « or Yo » Permit Inspectio in ina Bankruptey ¢ Case or Adversary Proceeding} ) Cane 2)

 
     

PROOF OF SERVICE
(Ehis section should not be fited with the court unless required by Fed. BR. Civ. P. 45.)

Treceived this subpoena for (name of individual and tile, if any):
on (date) .

 

(1 T served the subpoena by delivering « copy to the named person as follows:

 

 

 

on (date)

 

5 or

 

["] Treturned the subpoena mexecnted because:

 

 

Unless the subpoena was issued. on behalf of the United States, or one of its officers or agents, T have also tendered to the
witness the fees for one day’ 5 attendance, and, the mileage allowed by law, in the acngunt of $

 

My fees are $ for travel, and § for services, for a total of $

I declare under penalty of perjury that this information is true and correct.
Date:

 

 

Server's sionature

 

Printed name and tile

 

Server's address

Additional information concerning attempted. service, etc.:

 
 

Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 9 of 12

AO 88A (Rev. 06/09) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
JANE DOB
(
(
( CIVIL ACTION NO 7:19-C¥-00309
(
Vv (
(
EDINBURG CONSOLIDATED (
INDEPENDENT SCHOOL DISTRICT (

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: HIDALGO COUNTY DISTRICT ATTORNEY
100 E. CANO; EDINBURG, TX 78539 ,

Ct Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition

to be taken in this civil action, If you are an organization that is not a party in this case, you must designate one or more

officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the

following matters, or those set forth in an attachment:

Place: Ress Reporting Services, Inc.

J£706 Playa Court Houston, Texas 77034

 

‘Date and Time: May 21, 2020 9:00 A.M. Central Standard
Time and continuing until inspection is completed .

The deposition will be recorded by this method: Deposition by Written Questions ;
‘OProduction: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the-material:
The entire investigative file, including but not limited to incident report(s), records, files, case notes, field notes,
measurements, witness statement(s), photos (color if available}, video and/or audio tapes and any other type
decuments contained in your files and/or offices pertaining to Case # CR-4214-17-G
The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Rule 45 (d} and

(e), relating to your duty to respond to this subpoena and the potential consequences of not doing so, are attached.
Date: May 22, 2020

 

CLERK OF COURT

 Oncthoys D- Dazher

Signature of Clerk or Deputy Clerk Attorney’ s)signature

The name, address, e-mail, and telephone number of the attorneys representing Plaintiff: Jane Doe who issues or requests
this subpoena, are Anthony G, Buzbee
Order No. 123357.10

 

 
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 10 of 12

 

Federal Rule of Civil Procedure 45(c), (a), (€), and (g) Giiffective 12/1/13)
(asatte applicable in banltruptcy cases by Rule 9016, Federal Rules of Bunkauptcy Procedure)
{c) Plane of compliance.

d) Por a Tridl, Hearing, or Deposition. A sobpocna may command a.
‘poon ta attend a tris! heading, ox deposition only as follows:
(A) within 100 miles. of whnre the person resides, is employed, or
wepularly torosacts business in person or
Bj ‘within the state verre the person xesisles, i is exnploged, ox regularly
tansacts business in pecsoa, the person.
() is a-party ona pact "soffieer or

Gi)is commanited ‘maitend 2 tial and would not incur substantial
orpensc.

@) Fee Cher Dincowsep A schoo may eemandd- ,
(A) production of doouments, or electronically strred infounation, or

things ata place within ‘100 miles of where the pecson resides, is craployed,
oc vegnledy transacts brisiness in persons and

(8) inspection of premises, atthe premises to be inspected.
(a) Protecthig d Pexsom Subject to a Subpoena: Hnforcement.

(1) Avoiding g Uindiuse Burden or Expense; Sanctions. A, party ¢ or
atfomey responsible for issuing an# servihy a subpoena mist take
teasondbje steps tn avoid imposing mdne bucien or expense on a person,
subject to the subpoena The court for the distict wher compliance is
wequired xonst enforte. this duty and impose an appropriate sanction —

which may inchs lost caommes and reasonable atoms fees —ona
party or atiommey who fails to comply.

(2) Command to Produce Materialy or Permit Inspection. |
(4) Appenronce Not Reqiored. A person. commanded ta produce
documents, electronically stored information, or tngihis things, or to
permit the inspection of premises, need not appear in person, at the place of
production ox inspection tmiess also commanded te appear for a deposition,
hheammg, ortaal .

(B) Objections. A. person commandied to prodnes documents or tangible
things or ta pennit inspection may serve on the party or attorney designated
“in the subpoena a written, objection to inspecting, copying, testing or
sampling amy or all of the materials pr ty inspecting the premises —ar in
prodiacing

electronically stored information in the fomm or forms Tequested,
‘The objection must bs served before the eadliex of the time specified for

compliance or 14 days after the subpoena is served. Tf an, objection js made,
tha following miles apply.

@ Atany time, on notice to the commanded pergon, the serving party
tay Taove the court for the district where compliance is vequiced fbr an
order compelling production. or inspection.
(@) These acts may berequined only ax Grected in the onder, and fhe
order mst proiect a person who is neither a party nor a party's officer from.
Significant expense resulting from compliance.

3} Quasling or Mostifping a Subpoena.

4) When Reqpdred On timely motion, the court for the district whese
eemaplionce is xequived must quash or modify a subpoena thak
{) fils to allow aseasonable fimo in commly;.

(2) zequires a person fo compby beyond the geogrephicsl limits
specified in Rule 45(0);

(Ad xequtres Giselnsere of pervlleped or other protected matics, if no
cxngption or waiver appics; or

Gv} stibjects a person tp mvine borien.

(@) When Permitted To protect a.person mibject te or affected by a
stbpocna, the court for the district where compliance is required may, on.
Thotinn, quash or modify the sdbposna if frequines:

D disclosing a trade secret ox other confidential research,
develooment, or commertia] infirensation; or

 

(3) disclosing an unrefined experts opinion or axfiermation that dors

not describe specific occomences in dispute andresolts ‘ftom, the expert's
stady thai was apt requesied by a party.

(C) Specifying Conditions as an Atfernative, Tn the circumstances
descnbed m Role 45(d)3)B), the court may, insicad of quashing or

modifying a sibpocna, order appearance or production. mdnr specified

conditions if the serving party:

(@} shows a substantial need fbx the testhoay ex material that cannot

be otherwise met without maduc hardship; and.

Gi) edieures thatthe subpocnaed pevson will be reasonably
compensaind

(ey Dcties In Remmonding to 2 Subporas.

(0 Producing Documents or Blectronically Stored Goormation. These
proceduces apply to yaoducing docomenis or electronically stored
information:

(A) Documents. A person. responding to 2 subpoena to produce
doctonenis vost produce them as they are kept in the onlinary course of
business or must organize and. label them. ta correspond th the categories im
the demand.

(8) Form jor Producing Electronically Stored Information Not
Specified fa subpoena does not specihy a foo for producing = __
electronicaily stared infomation, the person responding must produce thin,
a fonn_ or forms in which itis ontinarity maintained or in a reasonably
usable fiom or forme.

(C) Hlectropically Stored Information Produced in. Only One Form. The
person responding need not produce the same elechonically stored,
infoxmation in more than ons form. .

(D) Jnoccessible Electronically Stored Information. The pewson
responding need not provide discovery of electronically stored information,
from sourees that the person identifies as not itasonably accessible becanse
ofundie burden or cost. On motion fo compel discovery or for 8 protective
octine, the person responding monst show that ihe information is not
reasonably accessible bicanse of undne bumden or cosi. If that showing is
made, the court may nonetheless order discavery from such somecs ifthe
requesting party shows good canse, edosidering the Urnitetions of Rule

26(P}2\(C). The court may specify conditions for fhe discovery,

(2) Claaning Privilege or Protection.

(A) Defirmation Withheld, A pecson wiltholding subpoenacd. .
information wader a Claim, thatit is privileged or subjectta peotection 2¢
toal-preparation maternal mist:

@ coprésshy mule the claing; and.
@) describe the nature of the withheld doeoments, communications

or tangible things in. a manner that, without revealing information itself
privileged or protected, will enable the parties fo assess the claim

@) Information Produced. Tf formation prodiwed in response to a.
subpoena is snijectip a claim of prrvilegt or of projection as tral.

preparation mainial, the peson making the claim may notify any party
received the information of the claim and the basis foc i. Adie: bem

notified, a party mnst prompily retom, sequester, or destroy the specific
*Syipemation and any copies it has: mmstnotnse or disclose the informat

vwitil the claim js resolved: must tale seasonable sinps to retrieve the
information ifthe party disclosed it before bemg notified: and may
promptly present the information wader seal to the cout for the district
where comphance is tequired tor a determination of the claim, The pen
‘ho pondsced the information nanst preserve the infimatinn until 0

is resolved,

® Contempt. The court for the distict where ss sempimes is required
also, afier a moting is imnsitered, the issume cou! —may bold in cont

a. person ‘who, hewmg bee served, fails without adequate exrase tn ot
the subpbena or an order related to i

Por access to subpoena materials, see Rel R Cis, 2, 45(5) Codamistee Note (2015)

 
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 11 of 12

 

ROOK OF SERVICE
(Elis section should uotbe filed with the court unless required by Fed. R. Ciy. PB. 45)
Treceived this subpoena for (name of

individual and title, if corp): \4 j de la Coy ride Mister cf Attorney
on (date) 9- 29.2020 7 t

WW served the subpoena by delivering a copy to the named person. as iollows: Sonat ar C Orondel b

 

 

 

 

on (date)

 

3 or

("1 T returned the subpoena mexeonted because:

 

- To

Unless the subpoena was issued on behalf

of the United States, or one ofits officers or agents, Thave also tendered in the
‘witness the fees for one day’s attendance, :

and the mileage allowed by law, in the amount of §
My fees are $ for travel and $

aa,
for services, fora total of $

I declare under penalty of pegjury that this information is
Date: 5 “2R- 202.0

te and comect.

N (ke: forges

Nau i Servel’s sienature .
Noman Fr a4asd _ yyy | |

so bel Aten feline.

Additional information conceming attempted service, etc.

=“

 
Case 7:19-cv-00309 Document 31-1 Filed on 06/11/20 in TXSD Page 12 of 12

 

 

 

Ya UNITED'S WES OF SOR ORAMMRIGA.«

Tart. thane

THIS ROTE 1S LEGA TENDER «~ es
2° FOR ALL DERTS, PUBLIC AND PRIVATE" [bets

, G2uu887aSE |

Ty imeaens D.C.

6 24488785
Fs | Chea seta Bias

 

 

 

 
